Citation Nr: 1037385	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for multiple-joint 
arthritis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for disability claimed as 
chest pain.

5.  Entitlement to service connection for disability claimed as 
allergies.

6.  Entitlement to service connection for disability claimed as a 
vision condition.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

9.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10-percent disabling.

10.  Entitlement to an increased rating for dysthymia, currently 
evaluated as 
10-percent disabling.

11.  Entitlement to an increased rating for right lower extremity 
radiculopathy, currently evaluated as 10-percent disabling.

12.  Entitlement to an increased rating for left lower extremity 
radiculopathy, currently evaluated as 10-percent disabling.

13.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 40-percent disabling.

14.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service in the Army National 
Guard from June 19, 1977 to October 7, 1977 and from January 2003 
to December 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Because they require further development before being decided, 
the Board is remanding the claims for service connection for 
PTSD, headaches, sleep apnea, and the petition to reopen the 
claim for bilateral hearing loss, as well as for higher ratings 
for the low back disability, radiculopathy of the lower 
extremities, left knee disability, and dysthymia, and for a TDIU.  
The remand of these claims to the RO will be via the Appeals 
Management Center (AMC) in Washington, DC.  However, the Board is 
going ahead and deciding the remaining claims.


FINDING OF FACT

The Veteran did not have any complaints or treatment during 
service for chest pain, multiple-joint arthritis, allergies, or a 
condition affecting his vision, and there are no current 
diagnoses of these disorders, either, so no possible competent 
and credible evidence linking these disorders to his military 
service.


CONCLUSION OF LAW

The Veteran does not have chronic disabilities claimed as chest 
pain, arthritis of all joints, allergies, or a vision condition 
due to disease or injury incurred in or aggravated by his active 
military service; multiple-joint arthritis also may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for appellate 
review.  The Board will then address these claims on their 
underlying merits, providing relevant statutes, VA regulations, 
precedent cases, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate these claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, the notice must include information 
that a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to any initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If for whatever reason it was 
not, however, or the notice provided was inadequate or 
incomplete, this timing error can be effectively cured by 
providing any necessary notice and then readjudicating the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  All VA notice errors are 
not presumptively prejudicial.  That would impose an unreasonable 
evidentiary burden on VA to rebut the presumption and require VA 
to demonstrate why any error is harmless, rather than requiring 
the appellant, as the pleading party, to show the error was 
harmful.  Any error nonetheless must be examined in the context 
of the facts of the particular case.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice could be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  Additionally, consideration was given to 
"whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit Court vacated and 
remanded important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), but 
primarily concerning the type of notice required when the 
Veteran, instead, is requesting a higher rating for an already 
established service-connected disability.  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court ... requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 2009 
WL 2835434, at 10.

In this case, letters satisfying the notice requirements 
mentioned were sent to the Veteran in September 2006, August 
2007, and November 2007.  38 C.F.R. § 3.159(b)(1).  The letters 
were sent prior to initially adjudicating his claims in the 
January 2008 decision at issue in this appeal, the preferred 
sequence.  These letters informed him of the evidence required to 
substantiate his claims for service connection and apprised him 
of his and VA's respective responsibilities in obtaining this 
supporting evidence, as well as of the downstream disability 
rating and effective date elements of his claims.  

Moreover, the Veteran has not alleged any prejudicial error in 
the content or timing of the notice he received.  As mentioned, 
he, not VA, has this burden of showing why a notice error in 
timing or content is unduly prejudicial or outcome determinative.  
See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, 
absent any such pleading or showing, the Board finds that the 
duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
examination and treatment reports.  He had VA  examinations in 
July and November 2009, including for medical opinions concerning 
whether he has the claimed disabilities and, if so, whether they 
are attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  The reports of these examinations, 
and the other evidence of record, contain the findings needed to 
make these important determinations.  So additional examinations 
are not needed to fairly decide these claims.

The Veteran is not entitled to a VA examination concerning his 
claims for service connection for chronic disabilities to include 
chest pain, arthritis of all joints, allergies, and a vision 
condition because the only evidence suggesting the existence of 
and a relationship or correlation between these claimed 
conditions and his military service is his unsubstantiated lay 
allegation.  His unsupported lay testimony is insufficient 
reason, alone, to have him examined for a medical opinion 
concerning the existence or etiology of these claimed conditions, 
and especially their purported linkage to his military service.  
Waters v. Shinseki, 601 F. 3d. 1274 (Fed. Cir. 2010); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  VA's duty to assist 
does not require that he be afforded a medical examination 
concerning these claims because there is no supporting evidence 
that these claimed disabilities have a possible relationship to 
his military service.  Indeed, as will be explained, he has 
failed to first establish that he even has them, so there are no 
current conditions to causally relate to his service.  Charles v. 
Principi, 16 Vet. App. 370 (2002).

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A (West 2002).



Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  General Statutes and Regulations Pertaining to Service 
Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

To establish entitlement to direct service connection for a 
claimed disability, there must be:  (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus or link between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999).

Service connection will be presumed for certain chronic diseases, 
such as arthritis, if manifested to a compensable degree 
(generally at least 10-percent disabling) within the year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection also may be granted for any disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows the disability was incurred in service.  38 
C.F.R. 3.303(d) (2009).  

III.  Service Connection for Chronic Disabilities Involving Chest 
Pain, Arthritis of all Joints, Allergies, and a Vision Condition

As explained, the most fundamental requirement for any claim for 
service connection is that the Veteran must have proof he has the 
condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328 (1997) (indicating VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); see, too, McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this regard, the Veteran has neither provided nor identified 
any medical evidence showing current diagnoses of these claimed 
disorders.  A review of his STRS, private medical records, as 
well as VA examination and treatment records does not show he has 
ever been treated or diagnosed with these disorders.  He is 
competent, even as a layman, to proclaim for example having 
experienced pain, such as in his chest and joints.  Indeed, he is 
even competent to make this proclamation absent any supporting 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, during 
service and since, even where not corroborated by contemporaneous 
medical evidence).  But his lay testimony concerning this also 
must be credible to ultimately have probative value.  See Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  And his mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285.  Moreover, the specific type of conditions he is 
alleging to have (multiple-joint arthritis, allergies, a vision 
condition, etc.) are not the type that are readily capable of lay 
diagnoses, such as would be the case if his claims, instead, were 
for a separated shoulder, broken leg, pes planus (flat feet), 
varicose veins, etc.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); .

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 
Vet. App. 303 (2007).

For these reasons and bases, the Board rejects the Veteran's 
unsubstantiated lay statements as competent and credible evidence 
sufficient to establish the required current diagnoses of chronic 
disabilities involving chest pain, arthritis of all joints, 
allergies, and a vision condition.  See Colantino v. Shinseki, 
No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson 
v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010).

Consequently, the Board finds that the preponderance of the 
evidence is against these claims and, as such, they must be 
denied.  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

Service connection for chronic disabilities claimed as chest 
pain, arthritis of all joints, allergies, and a vision condition 
is denied.


REMAND

The Veteran also claims that he should be granted service 
connection for PTSD, headaches, sleep apnea, and bilateral 
hearing loss.  As well, he maintains that the ratings assigned 
for his low back disability, radiculopathy of the lower 
extremities, left knee disability, and dysthymia do not reflect 
the true extent and severity of these disabilities - therefore 
warranting higher ratings, and that these disabilities are indeed 
so severe that he is unemployable and, thus, also entitled to a 
TDIU.

In regard to the claims for sleep apnea and headaches, the Board 
sees that the Veteran began reporting sleep problems in December 
2003 and received treatment for tension headaches in November 
2004, so in both instances during his second period of service.  
He also has reported continuing to experience the effects of 
these conditions since service, an allegation he is competent to 
make even as a layman.  See Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004) (indicating lay persons are competent to report 
objective signs of illness).  So a medical opinion is needed to 
assist in determining whether these conditions originated during 
his service or are attributable to his service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Concerning the petition to reopen the claim for service 
connection for bilateral hearing loss, under 38 C.F.R. § 3.159(b) 
VA is required to notify the Veteran of the evidence necessary to 
establish his claim.  And as the Court clarified in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), to this end, for petitions to 
reopen previously denied, unappealed claims, VA must notify the 
Veteran of the elements of his claim and of the definition of 
"new and material evidence."  Kent also requires that VA give the 
Veteran notice of precisely what evidence is necessary to reopen 
the claim, depending upon the basis of the previous denial.  The 
RO sent the Veteran a letter in September 2006, however, it did 
not comply with these dictates of Kent.  Instead, it only 
referred to the requirements for service connection.  VA's Office 
of General Counsel, however, has issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).  So additional VCAA notice is needed to 
comply with Kent.

Concerning the increased-rating claims, the Veteran has not had 
VA examinations for these disabilities since 2007, so for 3 
years.  And in light of his contentions that these disabilities 
are now worse, he needs to be reexamined to reassess the severity 
of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994) and Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, as well, VAOPGCPREC 11-95 
(April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).



Finally, in regards to the claim for service connection for PTSD, 
records concerning the Veteran's service show that, in December 
2003, he reported symptoms that included sleep and behavioral 
impairment.  It was noted that he had been deployed to Iraq for 
10 months.  The diagnosis was adjustment disorder.  He continued 
with therapeutic treatment that included medication and group 
therapy.  A private physician, Dr. J., in June 2004, indicated 
the Veteran had PTSD and depression secondary to his military 
service in Iraq.  A different private physician, Dr. P., 
also diagnosed PTSD in August 2004.

A Medical Evaluation Board (MEB) convened in June 2004.  The 
studies considered included the results of psychiatric 
evaluations.  On the date of admission the psychiatric diagnoses 
included PTSD and major depression.  In reporting his medical 
history, it was noted the Veteran had complained of symptoms 
suggestive of PTSD.  He stated that he had been arrested by 
military police for consumption of alcohol while on post.  He was 
arrested and thrown into a vehicle with guns pointed at him.  He 
added that the charges were later dropped.  The diagnoses 
included major depression and PTSD.  His reported arrest was the 
precipitating stressor.

During a VA examination since service, in April 2005, the Veteran 
also reported he was near a mine explosion during service and saw 
bodies taken away.

As a result of past amendments to the applicable regulation - 
3.304(f), if, as here, the evidence establishes a diagnosis of 
PTSD during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, in 
particular, 38 C.F.R. § 3.304(f)(1) (2009).

In December 2007, so prior to this amendment to § 3.304(f)(1), 
the RO made a formal finding that the information needed to 
corroborate an in-service stressor was insufficient to send to 
the U.S. Joint Services Records Research Center (JSRRC).  This, 
accordingly, was one of the reasons the Veteran's claim for PTSD 
subsequently was denied in January 2008.

Also during the pendency of this appeal, however, VA's 
regulations pertaining to the requirements for establishing a 
service connection claim for PTSD were again amended effective 
July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed.Reg. 
39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most 
recent amendment liberalizes, in some cases, the evidentiary 
standard for establishing the required in-service stressor.  Id.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms 
that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected 
sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state 
of fear, helplessness, or horror.

Id., at 39852.

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the service member had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  See also 38 C.F.R. § 3.114.  VA may apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.

The Veteran in this case receives consideration under the amended 
version of 38 C.F.R. § 3.304(f) because his claim was appealed to 
the Board prior to July 13, 2010, but not decided by the Board as 
of that date.

Significantly, however, these most recent changes to § 3.304 do 
not affect PTSD claims predicated on combat service, prisoner-of-
war (POW) status, or personal/sexual assault because these other 
type claims already have their own special provisions and 
exceptions.  But that still leaves the requirement to consider 
§ 3.304(f)(1) since there were diagnoses of PTSD while the 
Veteran was in service.  And this being the case, the Board 
emphasizes that, according to the amended version of (f)(1), his 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor, i.e., there need not be any independent 
verification of the stressor, if, as here, the claimed stressor 
is related to that service and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
his service.  That is to say, this is true irrespective of 
whether the evidence shows he "engaged in combat with the enemy" 
as previously required.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

But having said that, since his discharge from service, the 
Veteran has been evaluated by VA and private clinicians on 5 
different occasions, in March 2005, April 2005, January 2006, 
January 2007 and February 2007, and there were no reported 
diagnoses of PTSD (unlike when he was in service).

In fact, VA psychiatric examiners in April 2005 and January 2006 
specifically determined that, after clinical evaluation and 
testing, the Veteran did not meet the diagnostic criteria for 
PTSD.  In reporting their conclusions, it was noted that he could 
not describe in detail a stressful event, and that there was no 
avoidance of stimuli associated with the traumatic event.

The past and most recent amendments to § 3.304(f) mentioned 
relate only to the relaxed requirements for establishing the 
occurrence an in-service stressor and do not change the 
requirement that a Veteran requesting service connection for PTSD 
have a diagnosis of this disability in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

Because there were diagnoses of PTSD during the Veteran's second 
period of service from 2003 to 2004, but none since his discharge 
from service despite having 5 different mental status evaluations 
from 2005 to 2007, it is unclear whether he has this claimed 
condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).  Moreover, it is unclear whether the examiners since 
service that did not diagnose PTSD accepted, as required by 
§ 3.304(f)(1), the occurrence of the stressors the Veteran 
alleges to have caused this condition since he had received this 
diagnosis while in service.

A "clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the DSM-IV.  See 38 
C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

So reexamination and additional medical comment is needed to 
assist in determining whether the Veteran has PTSD if, as 
38 C.F.R. § 3.304(f)(1) requires, in the absence of clear and 
convincing evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service, it is accepted that his lay testimony, 
alone, may establish the occurrence of the claimed in-service 
stressor.

Additionally, the Board finds that the claims for higher ratings 
for the several disabilities that are already service connected 
are inextricably intertwined with the claim for a TDIU.  So the 
Board must also remand the TDIU claim pending completion of the 
additional development concerning these other increased-rating 
claims.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (indicating claims are "inextricably intertwined" when 
they are so closely tied together that a final decision 
concerning one or more of the claims cannot be rendered until a 
decision on another).  These types of claims should be considered 
concurrently to avoid piecemeal adjudication of claims with 
common parameters.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together.).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Regarding the petition to reopen his 
claim for service connection for bilateral 
hearing loss, send the Veteran an additional 
VCAA notice letter to comply with the Court's 
holdings in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Also ask the Veteran whether he has 
received any additional treatment for PTSD, 
headaches, sleep apnea, bilateral hearing 
loss, low back disability, 
radiculopathy affecting his lower 
extremities, left knee disability, and 
dysthymia since 2006.  If he has, and the 
records are not already on file, obtain them.  
If attempts to obtain any additionally 
identified records are unsuccessful, and it 
is determined that further attempts to obtain 
them would be futile, then notify him of this 
in accordance with 38 C.F.R. § 3.159(c) and 
(e).

3.  Schedule the Veteran for appropriate VA 
examinations to determine:

a) whether he currently meets the DSM-IV 
criteria for a diagnosis of PTSD - if, as 
38 C.F.R. § 3.304(f)(1) requires since he 
received this diagnosis in service (but not 
since), it is accepted that his lay 
testimony, alone, may establish the 
occurrence of the claimed in-service stressor 
in the absence of clear and convincing 
evidence to the contrary and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of 
his service;



b) whether his headaches and sleep apnea that 
he complained about or received treatment for 
during his second period of service, from 
2003 or 2004, originated during that service 
or are otherwise related to his service;

and c) to reassess the severity of his low 
back disability, radiculopathy of the lower 
extremities, left knee disability, and 
dysthymia.

In regards to the left knee disability, the 
examiner should measure range of motion (ROM) 
and conduct testing for instability to assist 
the Board in determining whether the Veteran 
is entitled to an additional, i.e., separate 
rating for instability under DC 5257, that 
is, apart from the rating he already has for 
the degenerative joint disease (arthritis) 
in this knee under DC 5003.  See VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).  The ROM testing will 
permit the Board to additionally determine 
whether he also is entitled to separate 
ratings for limitation of flexion and 
extension of this knee.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

This examiner also should address the extent 
of additional functional impairment, above 
and beyond any limitation of motion shown, 
due to pain/painful motion, premature or 
excess fatigability, weakness or 
incoordination and, if possible, should try 
and quantify this additional impairment in 
terms of how it further reduces the ROM, such 
as during prolonged, repeated use of this 
knee or when the Veteran's symptoms are most 
problematic ("flare ups").

Regarding the low back disability, including 
the associated lower extremity radiculopathy, 
this evaluation should specifically include 
ROM testing (measured in degrees, with normal 
range of motion specified) in all required 
directions (forward flexion, backward 
extension, left and right lateral flexion 
(bending) and rotation), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.

The examiner must also determine whether 
there are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional ROM loss due to 
such factors.  This includes instances when 
these symptoms "flare-up" or when the low 
back is subject to prolonged, repetitive 
motion over a period of time.  And this 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional ROM lost due to these factors.

The examiner should comment, as well, on 
whether the Veteran's low back disability 
involves incapacitating episodes* and, if so, 
the total duration of them during the past 12 
months.

*According to Note (1) in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome 
(IVDS), i.e., disc disease, requiring bed 
rest prescribed by a physician and 
treatment by a physician.  

Furthermore, the examiner should discuss the 
severity of any associated neurological 
impairment - including, in particular, 
involving the lower extremities 
(e.g., decreased sensation from radiculopathy 
or sciatic neuropathy), aside from any 
orthopedic impairment shown.  In considering 
the degree of impairment involving any nerve 
of the lower extremities, the examiner should 
assess this severity according to the rating 
criteria set forth in 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, in terms of whether 
there is what amounts to complete versus 
incomplete paralysis of this nerve and 
whether it is mild, moderate, moderately 
severe, or severe.

The designated VA examiner for the dysthymia 
is asked to report on the presence or absence 
of the specific symptoms in the General 
Rating Formula for Mental Disorders, although 
this is not an exclusive or exhaustive list 
of the factors that must be considered 
in determining the appropriate rating for 
this disability.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  To this end, 
the examiner should assign a 
Global Assessment of Functioning (GAF) score 
consistent with the DSM-IV and explain what 
the assigned score means.

These VA examiners should also indicate 
whether the Veteran's service-connected 
disabilities preclude him from obtaining and 
maintaining substantially gainful employment 
if considering his level of education, 
prior work experience, special training, 
etc., but not his age or impairment 
attributable to disabilities that are not 
service connected.  At the time of this 
decision, his service-connected disabilities 
are:  (1) the low back disability, rated as 
40-percent disabling; (2) the left knee 
disability, rated as 10-percent disabling; 
(3) left leg radiculopathy, rated as 10-
percent disabling; (4) right leg 
radiculopathy, rated as 10-percent disabling; 
and (5) dysthymia, rated as 10-percent 
disabling, for a combined 60 percent rating 
effectively since December 31, 2004.

*The examiners should also bear in mind, 
however, that the Veteran has several 
additional claims pending for service 
connection of other disabilities, which, 
if eventually granted, would also have to be 
considered in making this employability 
determination.

All diagnostic testing and evaluation needed 
to make these important determinations should 
be conducted.

It is imperative the examining physicians 
review the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.

The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have detrimental 
consequences on his pending claims.  
38 C.F.R. § 3.655.

4.  Then readjudicate these remaining claims 
in light of the additional evidence.  If 
these remaining claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
these remaining claims to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning these remaining claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These remaining claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


